1/4-/5"
COA#      08-12-00065-CR                   OFFENSE:          OTHER CRIMINAL

          Fernando Magalde v. The
STYLE: State of Texas                      COUNTY:           El Paso

COA DISPOSITION:      AFFIRM               TRIAL COURT:      120th District court

DATE: 3/28/14              Publish: NO     TC CASE #.-       20110D05035




                    IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Fernando Magalde v. The State
STYLE:   of Texas                               CCA#:



          ?&Q £E                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:
                                                JUDGE:.

DATE:     eilzHjir                                SIGNED:                      PC:_

JUDGE:
          A L^-v jj(M*                            PUBLISH:                    DNP:




                                                                                MOTION FOR

                                         REHEARING IN CCA IS:

                                         JUDGE: